 288DECISIONS OF NATIONAL LABOR RELATIONS BOARDStemun Manufacturing Company, Inc.andDistrictNo.82oftheInternationalAssociationofMachinists,AFL-CIO. Case 9-CA-3189January 31, 1969SUPPLEMENTAL DECISION ANDORDERBY MEMBERSFANNING,BROWN, AND JENKINSOn July 2, 1965, the National Labor RelationsBoard issued a Decision and Order' in theabove-entitledproceeding,findingthattheRespondent had engaged in and was engaging incertain unfair labor practices and ordering that itceaseanddesisttherefromand take certainaffirmative action to effectuate the policies of theNationalLaborRelationsAct,asamended.Subsequently, the Board filed a petition with theUnitedStatesCourt of Appeals for the SixthCircuit for enforcement of its Order.Thereafter, onNovember 24, 1967, the Courthanded down its Decision2 in which it neither deniednor enforced the Board's Order, but remanded thecase to the Board for the purpose of takingadditional evidence on the genuineness of a disputedmemorandum. On January 18, 1968, the Boardissued an order reopening the record and remandingthe case for hearing before a Trial Examiner. TheBoard's Order directed a Trial Examiner to receiveevidenceonthesubjectofthedisputedmemorandum and to make findings of fact withrespect thereto; to determine what credit, if any,shouldbe given the memorandum; and furtherordered that upon conclusion of such hearing, theTrialExaminer should prepare a SupplementalDecision.On October 28, 1968, Trial Examiner Joseph I.Nachman issuedhisSupplementalDecision,attached hereto, in which he found that the disputedmemorandum was not in existence on or about thedate it bears, and recommended that the Boardadhere to and reaffirm its Decision and Order whichissued on July 2, 1965. Thereafter, the Respondentfiledexceptions to the SupplementalDecisiontogether with a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowersinconnectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the remanded hearing and findsthat no prejudicial error was committed. The rulingsare hereby affirmed. The Board has considered theTrialExaminer'sSupplementalDecision,theexceptions and brief, and the entire record in the'153 NLRB 1278'386 F 2d 174 (C A. 6, 1967).case, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board reaffirms its Order of July 2, 1965,and hereby orders that the Respondent, StemunManufacturing Company, Inc., Springfield, Ohio, itsofficers,agents, successors, and assigns, shall takethe action set forth therein.TRIAL EXAMINER'S SUPPLEMENTALDECISIONSTATEMENT OF THE CASEJOSEPH I. NACHMAN, Trial Examiner: This proceedingtried at Springfield, Ohio, on July 30, 1968, pursuant to adecree of the United States Court of Appeals for theSixth Circuit, entered November 24, 1967, remanding thisproceeding to the National Labor Relations Board (hereinthe Board) for the purposes in said decree stated, and theBoard's order dated January 18, 1968, reopening therecord in this proceeding, pursuant to said remand.At the trial before me the parties were represented bycounsel and were afforded full opportunity to examine andcross-examine witnesses, to adduce relevant testimony,'and to submit briefsTheGeneralCounselandRespondent submitted briefs,which have been dulyconsidered.'Upon the entire record in the case' including myobservationof the demeanor of the witnesses whiletestifying, I make the following'At the reopened hearing,theGeneral Counsel called as a witnessRobert A. Vaughn,Esq , a member of the Springfield,Ohio,Bar, whorepresented Respondent at an earlier stage of this proceedingMr Vaughn,although directed to answer certain questions put to him,declined to do soon the ground that all information concerning this matter came to himsolely by reason of the attorney-client relationship and was, for thatreason, privileged.After all other testimony had been taken,the hearingwas adjourned indefinitely to give the General Counsel an opportunity todecide whether or not he would seek enforcement of his subpena againstVaughn, but Counsel was admonished to advise me promptly of the coursehe would pursue so that in the event he elected not to institute subpenaenforcement proceedings,the record could be closed by order Having noword from counsel for over 6 weeks,on September 12, 1968, 1 issued anorder directing the General Counsel to show cause why the record shouldnot be closed in order that I might proceed to a decision on the basis ofthe record as made On September 23, 1968,the General Counsel filed aresponse setting forth that he regarded the record made as sufficientlycomplete and moved that the same be closed.Accordingly, I entered anorder on September 24, 1968,closing the record and fixing the time forbriefs'With respect to the issue involved, Respondent's brief submitted byRector consisted of just one sentence reading as followsSince the General Counsel presented no evidence at this hearingrespondent must conclude that the document in question is authentic andthat said document establishes the fact that prior to any union activity atrespondent'splant,the discharge of Superintendent Skaggs and hisrelatives was decided upon and that said discharges promulgated[sic] theunion activity.'My order of September 12, 1968, also directed the parties to showcause why the transcript of evidence taken on July 30, 1968,should not becorrected in the particulars set forth in an appendix attached to and madea part of said order The General Counsel responded that he had noobjections to the corrections referred toNo response was received fromthe other partiesDeeming said corrections necessary to correctly reflect174 NLRB No. 50 STEMUN MFG. CO.289FINDINGS OF FACTOnMay 7, 1964, InternationalAssociationofMachinists (herein called the Union), filed a charge withthe Board alleging that Stemun Manufacturing Company,Inc.(hereinRespondent),discharged five employeesbecause of their assistance to and support of the Union.On May 20, 1964, the charge was amended to include twoadditionalallegeddiscriminateesTheBoard'sinvestigation of the charge was conducted by William C.Mittendorf of the Cincinnati Regional Office. At thisstage of the proceeding, Respondent was represented byAttorney Robert A. Vaughn. In the course of the Board'sinvestigation,inwhichVaughnfullycooperated,MittendorfinterviewedandtookaffidavitsfromRespondent President Muncy and Superintendent Kindell.These interviews took place in Vaughn's office whereMittendorf, in the presence of Muncy and Kindell,dictatedthe information they furnished either to asecretary or to a machine. Several days later, after thematerial had been transcribed in Vaughn's office, andsome corrections which at least Muncyinsistedupon weremade, the affidavits were signed on June 17, 1964, beforeVaughn as notary public, and the latter mailed the signedaffidavits toMittendorf at his office in Cincinnati. It issignificant that nowhere in the affidavit which Kindellgave the Board does he mention having made anyrecommendation to Company President MuncyAlsoduring the investigation,Mittendorf asked Vaughn tosubmit a written statement of Respondent's position withrespect to the charges against the latter. In a nine-pageletter dated June 10, 1964, Vaughn stated Respondent'sreasons for discharging each of the alleged discriminateesnamed in the charge, as amended.On June 30, 1964, the Regional Director issued acomplaint against Respondent which, in respects not herematerial,was amended August 17, 1964. Vaughn, ascounselforRespondent,filedananswer to bothcomplaints;hisanswers, to the extent here material,averring that the several discharges were for cause.Hearing on the amended complaint was scheduled forSeptember 22, 1964. On that date, with a Trial Examinerpresent, but before the hearing opened, the parties enteredinto an informal settlement agreement which the RegionalDirector approved. However, by order dated November 5,1964, the Regional Director withdrew his approval of theinformal settlement agreement,4 and issued a secondamended complaintswhichwas heard before TrialExaminerWhittemore on February 10 and 11, 1965,resulting in the Board's Order reported at 153 NLRB1278The answer to the last mentioned amendedcomplaint, filed with the Regional Office on December 8,1964, was signed on behalf of Respondent by Harvey B.Rector, a labor relations consultant; Vaughn at someundisclosed time having severed his connection with thecase.At the hearing in February 1965, the principal issuelitigatedwas whether the four employees then involvedthe evidence taken, and the proceedings before me, I now order the saidtranscript corrected in all respect set forth in the appendix to the aforesaidOrder To Show Cause.'The settlement agreement is not a part of the record The order ofNovember 5, 1964, recites that under the settlement agreement Respondentwas obligated to make whole one of the alleged discrimmatees by payinghim the sum of $1,000 and post a notice covering the allegations of thecomplaint, and that Respondent failed to pay the money or post the notice'The principal effect of said amendment was to reduce the number ofalleged discriminatees from seven to four.weredischargedbecauseoftheirunionactivityRespondent contended that early in 1964, it hired Kindellas plant superintendent, with instructions to take suchaction as he might deem necessary to eliminate certainproblems then allegedly current in the plant, that aftersuch investigationKindellprepared and submitted toCompany President Muncy a memorandum, dated April15, 1964, which is before the Union began its activity atRespondent's plant The memorandum referred to, whichwas introduced into evidence at the initial hearing asRespondent's Exhibit 2, and which Kindell testified heprepared and signed on the date it bears, sets forth hisallegedrecommendations toMuncy that the sevenindividualsmentioned in the original complaint bedischarged, and the reasons for such recommendations.Muncy corroborated Kindell that said recommendationswere submitted to and approved by him "on or about"April 15, 1964.TrialExaminerWhittemore discredited both KindellandMuncy. For reasons set forth in his Decision (153NLRB at 1282, fn. 5), he expressed doubt that Kindellprior to the hearing had seen said memorandum much lessdictated it, and found that said document "was preparedjustbefore the hearing, either by [Labor RelationsConsultant] Rector or with his knowledge and consent, forthe sole purpose of deceiving the Board in an attempt tomake it appear that it was in existencebeforeunionactivity inApril began" (id. at p. 1282, emphasis as intext).Because he found the document in question not tobe genuine, Trial Examiner Whittemore discredited bothMuncy and Kindell, and concluded that the fouremployees then involved were discharged for their unionactivity, recommending to the Board that it order theirreinstatementwith backpay. On exceptions, the Board,"without holding that the document found by the TrialExaminer to be false was prepared by Rector or with hisknowledge and consent," (id. at 1279, fn. 2), nonethelessfound and concluded on the record as a whole thatRespondent discharged the four employees involvedbecauseof their union activity, and adopted TrialExaminerWhittemore's ultimate findings, conclusions,and recommendations.TheCourt of Appeals, deferring decision on theBoard's petition for enforcement of its order, remandedthe case to the Board for further hearing, holding (386F.2d 174, 175):The question of the genuineness of the disputedmemorandum should be resolved. If the document isfound to be genuine, the Company should be cleared ofthe charge of fraud made against it by the examiner. Ifthe memorandum is found to be false, the record shouldso show.The case is remanded for the taking of additionalevidence on the subject of the disputed memorandumand for findings of fact with respect thereto; also todetermine what credit, if any, should be given to thememorandum as well as to the testimony of thecompany president and superintendent.bAt the hearing before me the only witness called by theGeneral Counsel who testified on substantive matters wasWilliam C. Mittendorf, who had investigated this matterinitiallyand tried the case before Trial ExaminerWhittemore on behalf of the General Counsel Mittendorftestifiedwith respect to the investigation he had madeprior to the issuance of the initial complaint, the manner'The Board's order reopening the record and directing a further hearingfollows the mandate of the court of appeals 290DECISIONS OF NATIONAL LABOR RELATIONS BOARDinwhich he took the affidavits from Company PresidentMuncy and Superintendent Kindell,and regarding hisrequesttoAttorneyVaughn for a statement ofRespondent'sposition on the charge filed by the Unionand Vaughn's reply thereto,allas aboveset forth.Withrespect to the document concerning which theCourt ofAppeals remanded the case to the Board,Mittendorftestified that the first time he saw that document or hadany information concerning its existence was on February11, 1965, when it was offered in evidence at the initialhearing.In its opinion theCourt of Appealsreferred totestimonyby CompanyPresidentMuncy that he hadreceived the questioned memorandum on or about April15, 1964,prior to the advent of the Union,and that "Mr.Mittendorf has it in his files."The court construed thisstatement to mean,as Respondent argued in its brief tothat court(p.6),' thatMittendorf had been given thequestioned document in the course of his investigation ofthe case, and had it in his files prior to the hearing. Thefull text of the questions and answers to which the Courtmade references,is as followsQ. [by Mr.Rector]Now, then, after Joe [Kindell]had been there a while,then,did he give you arecommendation?A. Yes,he did.Q I hand you Respondent'sExhibit 2 and ask you ifthat is the recommendation that he gave you?A Yes, thisis the recommendation that Mr. Kindellgave me and also in accordance with my affidavit as Ipresented it and Mr. Mittendorf has it in his files, aswell as we haveour copy... .Being uncertain as to whether Muncy's last answerreferredto the affidavit he gaveMittendorf or toRespondent'sExhibit'2, the above questions and answerswere read to Muncy when he testified before me, and hewas asked which document he was referring to when heanswered as last above quoted. Muncy replied that hisanswer referred only to the affidavit he had givenMittendorf in the course of the latter's investigationIndeed,when asked the point blank question if he hadever given Respondent's Exhibit 2 to any Board agent,Muncy replied,"Icouldn't say that I definitely did," andadmitted that he had no reason to believe that anyone elseconnected with his organization had done so.Muncy alsoadmitted that in his conversations with Mittendorf whichresulted in his affidavit furnished the Board in the courseof the initial investigation,he did not"specifically'the pertinent portion of Respondent's brief reads:.Mr Muncy testified that some considerable time prior to thehearing when Mr. Mittendorf was investigating the complaint that hegave Plaintiffs [sic] Exhibit No. 2 to MrMittendorf and that ExhibitNo 2 was in the files of Mr Mittendorf long before the trial. This Mr.Mittendorf is the same man who was attorney for the Board in this caseand actually tried this caseAttorneyMittendorf, with full knowledgethat he had in his files both the affidavit of Randall Muncyreferring toPlaintiffs [sic] ExhibitNo 2 and Exhibit No 2 and even after he,Attorney Mittendorf, had read the Examiner's Opinion, and before thehearing before the Board, Attorney Mittendorf did not deny and failedto reveal to the Board that he had in his files both the affidavit ofRandall Muncy and Plaintiffs [sic] Exhibit No 2, which he had receivedfrom Randall Muncy weeks before the trial All of this despite the factthat he knew that the Trial Examiner in his opinion stated that he, theTrial Examiner, "believes that this document was prepared just beforethe hearing "The failure of Attorney Mittendorf to acknowledge to the Board thathe had this exhibit in his file, with full knowledge what the Examinersaid in his opinion, constitutes a bigger misrepresentation than the TrialExaminer accuses Rector of.mention" Exhibit 2, and did not remember whether duringthe aforesaid conversations with Mittendorf he indicatedin any way that such document in fact existed.Muncy testified that Respondent's Exhibit 2, was givenhim by Superintendent Kindell "on or about" April 15,1964.He specifically stated that his testimony in thatregard was based on his recollection, and not on the factthat the document bears the date mentioned. It issignificant, however, that when asked about other datesconnected with these events he pleaded inability to recallbecause of the lapse of about 4 yearsMuncy furthertestified that the original of Kindell's memorandum, whichphysically became Respondent's Exhibit 2, was given tohim. He testified that he produced it for "somebody," butnever stated or even indicated who that "somebody"might be. Muncy was unable to state that he had giventhe document to Vaughn, and suggested that "Kindellmay have done so." Although Muncy insisted that thedocument now in question was taken from a file obtainedfrom Attorney Vaughn's office, he gave no testimony toexplain how said document reached Attorney Vaughnother than his speculation above mentioned that Kindellmay have given it to Vaughn.' Muncy further testified thatsometime in the fall of 1964, he and Rector, who at thatpoint represented Respondent, were together in Muncy'sofficewhen a file relating to this matter was brought infrom Vaughn's office by some person whose identity hecouldnot recall; thatRector, in his presence, wentthrough that file, found the document in question, andpromptly commented on its importance.Rector testified that he was retained in this matter inSeptember or October 1964, and that his function was "tohelp them settle it or . . . make a recommendation as towhat should be done about it." Rector's version of themanner in which the questioned document came to lightdiffers somewhat from that given by Muncy. According toRector, he went to the plant shortly after he was retained,and met with Muncy and Kindell; at his request for allfilesbearing on the case, Muncy produced several files,and Kindell left the room and shortly thereafter returnedwith his own file and a file which had been obtained fromAttorney Vaughn; and he went through all these files andin one of them - he thought- it was the file which camefrom Attorney Vaughn, but was not sure - found thedocument in question. Rector admitted that he did notdisclose to the Board the existence of the questionedmemorandum prior to offering the same into evidence atthe initial hearing.Ultimate Findings and ConclusionsThe sole issue in this case is whether the Kindellmemorandum was prepared on April 15, 1964, the date itbears, as Respondent contends, or whether, as the GeneralCounsel contends and Trial Examiner Whittemore found,said document was prepared subsequent to the events hereinvolved and dated back to make it appear that thedecision to terminate the employees involved was madebeforeRespondentbecame aware of the Union'sorganizational activityAfter careful consideration of theentire record in this case, I am convinced and accordinglyfind and conclude, as did Trial Examiner Whittemore,that the document in question was not in existence on orabout the date it bears, nor in June 1964, when Kindell'It should be noted that Kindell, when testifying at the initial hearing,denied that he gave the questioned document to Attorney Vaughn. Kindelldid not testify before me STEMUN MFG. CO.andMuncy were interviewed by Mittendorf, but wasprepared at some time thereafter and dated back, for thepurpose of deceiving the Board and making it believe thatitwas in existencebeforetheunionactivity began atRespondent's plant.'My conclusion in this regard ispredicateduponthetotalityofthefollowingconsiderations.1.Thefactsas distinguished from the conclusionsstated in footnote 5 of Trial Examiner Whittemore'sDecision which I find supported by the record.'°2.Mittendorf'suncontradicted testimony,which Icredit, that he never saw the questioned document until itwas offered in evidence at the hearing before TrialExaminerWhittemore, and that in his interviews withMuncy and Kindell in June 1964, nothing was said whichindicated that such a document existed.3.The failure of Respondent to call Mrs. Nelson as awitness at the reopened hearing, or to explain its failure todo so. AssumingarguendothatRespondent had noreason, at the initial hearing, to believe that corroborationof Kindell was necessary or desirable, at the time of thereopened hearing thegenuinenessofKindell'sallegedmemorandum had becomethe issue,and I can think of nowitnesswhose testimony would be more pertinent thanthat of the person to whom the document was allegedlydictated, and who allegedly typed it Respondent's failureto call her, or explain its failure to do so, raises thepermissible inference, which I draw, that had Mrs Nelsonbeen called as a witness, she would not have corroboratedKindell,or otherwise supported Respondent's position.Halliday v.United States,315U.S. 94, 99;InterstateCircuit Inc. v. United States,306 U.S. 208, 225-226. Tothesame effect seeN.L.R.B.v.Reed& PrinceManufacturing, Co.,130 F.2d 765, 768 (C.A. 1).4. The failure of Superintendent Kindell and PresidentMuncy to mention the existence of the questioneddocument to Board Agent Mittendorf, in the interviewswhich resulted in the affidavits executed on June 17, 1964,and which were subsequently furnished to the Board.While the reasons stated in the affidavits for the dischargeof the employees involved are substantially the same asthose in the questioned document, I find it difficult tobelieve that if said document in fact existed at that timethat neither Kindell nor Muncy, who were then trying toconvinceMittendorf that the employees involved had beendischaiged for cause, would have failed to mention thatpiece of evidence which virtually established Respondent'sdefense.'Because I deem it unnecessary to a disposition of the issue,Imake nofinding as to the identity of the person or persons responsible for thepreparatiion of said document"Trial Examiner Whittemore stated that when the questioned documentwas offered in evidence"the two pages were unwrinkled and unsoiled,presenting the clear appearance of having come fresh from sometypewriter."Almost 4 years have elapsed since the document was offeredin evidence,and in the interim it has apparently been handled by manypeople.It now bears a number of fingerprints and smudgesAccordingly,at this time I have no way of judging what the appearance of the documentwas in February 1965, and I make no finding in that regardAlso, TrialExaminerWhittemore stated that when Kindell was asked to whom hedictated the questioned document he answered,"aftermuch deliberation,"Mrs Nelson. The transcript does not indicate any pause, hesitation, ordeliberation by Kindell, but, of course, Trial Examiner Whittemore sawand heard the witness,while I did not, and his observations as to demeanorare entitled to great weight.Moreover,itmay be noted that neither in itsextensive exceptions filed with the Board, nor in its brief before the CourtofAppeals,didRespondent question the accuracy of Trial ExaminerWhittemore's finding that Kindell'saforementioned answer was "after2915.NeitherMuncy nor Rector, both of whom testifiedbeforeme with respect to the manner in which thequestioned document came to light, impressed me ascredible witnesses.Muncy was not only evasive, having tobe asked a number of questions several times over beforehe answered the question put to him, but his attitude whiletestifyingwasbelligerent.Atonepointinhiscross-examinationMuncywithoutanyprovocationwhatever exclaimed, "How long am I going to besubjected[to]harassmentby the National LaborRelationsBoard,"sothat it became necessary toadmonish him that his only function was to answer thequestions put to him. It is a little strange also that Vluncycould testify from recollection, as he claimed, that thequestioned document was given him by Kindell on orabout April 15, 1964, but was unable to recall when otherevents took place, or that some of them had taken placeat all, pleading that after the lapse of 4 years he could notremember. Rector's testimony before me, in one respect, Ifind inconsistent with statements he made in the priorhearing. At the hearing before me Rector testified that hehad never read and "I didn't and I still don't, to this day"have a copy of the affidavit Kindell gave the Board inJune 1964, and expressed doubt that the Board agentfurnished a copy of it. The transcript of the prior hearingshows, however, that Rector produced Kindell's affidavitat the hearing, had it marked for identification asRespondent'sExhibit 1, and asked Board counsel tostipulate it into evidence as Kindell's testimony withrespect to the facts therein stated. Although said exhibitwas then rejected, it was subsequently received inevidence, and at that time the following colloquy appears.TRIAL EXAMINER: . . . Did you take this affidavit'MR. MITTENDORF: Yes, sir.TRIAL EXAMINER: Did you supply him [Rector] witha copy of it?MR. MITTENDORF: Well, I am sure that he had one.Mr. Rector had one hereTRIAL EXAMINER: Have you been supplied with acopy of it?MR. RECTOR: Yes.6.And finally, but by no means least in importance, isthe fact that Attorney Vaughn who then representedRespondent, and who, according to Muncy and Rector,had the questioned document in his files, wrote the Boardon June 10, 1964, giving Respondent's reasons fordischarging the employees involved, and did not mentionKindell's allegedmemorandum of April 15, 1964. Thatdocument, which gave the reason for the discharge of eachof the employees involved, if it was in fact prepared beforethe union activity at Respondent's plant began, wouldappear to be a complete defense to the allegations of thecomplaint that said employees were discharged because oftheir assistance to and support of the Union. I find itdifficult to believe that Attorney Vaughn would not haverecognized the significance of that memorandum and thathe would have failed to refer to it in his June 10, 1964,letter to the Regional Office by which he tried to convincethe latter that a complaint herein was not justified."Accordingly, it is recommended that the Board adhereto and reaffirm its Decision and Order herein which issuedon July 2, 1965 (153 NLRB 1278).much deliberation." Accordingly, I adopt his finding in that regard."While no one of the considerations above mentioned, standing alone,might lead me to the conclusion I have reached, their totality makes thatconclusion inescapable.